Citation Nr: 1502794	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  09-18 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a compensable rating for vertebral artery pseudoanyeurysm, postoperative stent placement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, his sister


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1977 to January 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran and his sister testified before the undersigned in an October 2014 video-hearing.  A hearing transcript was reviewed. 

The issues of increased ratings for vertigo and residuals of a left cerebellar infarct have been raised by the record in the Board hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The record contains two examinations, dated in October 2007 and February 2011, which discuss the residuals of the Veteran's pseudoaneurysm.  However, neither examination addresses the appropriate rating criteria.  Thus, a new examination is necessary.  Additionally, at the Board hearing, the Veteran mentioned outstanding private treatment and Social Security records that could assist in rating his disability.  The AOJ should make reasonable attempts to obtain those records.  

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to provide the full name and contact information for his private providers, including Dr. Witt and Dr. Barry.  Make all reasonable attempts to obtain those records.  Make requests for all of the Veteran's treatment records from University of Colorado Hospital.  Associate all records with the claims file.  

2. Request the Veteran's records from the Social Security Administration.

3. Thereafter, schedule the Veteran for a VA examination for residuals of his pseudoaneurysm.  The examiner should measure and record his level of disability and address the following: 

a. Does the Veteran have ischemic limb pain at rest?

b. What is his ankle/brachial index?

c. Are there one or more deep ischemic ulcers?

d. Does the Veteran experience claudication on walking more than 100 yards?
If so, at what distance, in yards, does he experience claudication on a level grade at 2 miles per hour?

e. Does he experience persistent coldness of an extremity?

f. Does he have trophic changes (thin skin, absence of hair, dystrophic nails)?

g. Does he have diminished peripheral pulses?

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and whether the inability is due to the absence of evidence or due to the limits of scientific or medical knowledge. 

4. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







